Claims 1, 2, 6, 8, 9, 13-16, 18, 21, 26, 28, 29 and 31 are currently pending with claims 3-5, 7, 10-12, 17, 19, 20, 22-25, 27 and 30 being cancelled.  Claims 18, 21, 26, 28 and 29 have been withdrawn as being directed to a non-elected invention.  Accordingly, claims 1, 2, 6, 8, 9, 13-16 and 31 are under consideration. 
The rejection over Kameshima in view of JP 2014-046518 has been withdrawn in view of the present response (page 9 of Applicant’s response).  Kameshima fails to disclose a low refractive index layer formed by directly bonding microporous particles to each other by a catalyst.  
Upon further consideration, new ground of rejection is made in view of newly discovered reference to Takane et al. (US 2011/0195239).  
The double patenting rejections have been withdrawn in view of present response.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 8, 9, 13-16 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because the microporous particles renders the scope of the claimed invention unclear because a person having ordinary skill in the art (PHOSITA) could construe the microporous particles as organic particles and this is beyond the scope of the claimed invention.  In view of Applicant’s disclosure the microporous particles are inorganic particles.  Since the microporous particles could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
Regarding claim 2, the use of a trademark or trade name BEMCOT® in a claim renders the claim indefinite since the trademark or trade name cannot be used properly to identify any particular material or product. It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product.  Accordingly, the claim scope is uncertain due to the presence of the trademark or trade name in the claim.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 8, 9, 13-16 and 31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0195239 to Takane et al. (Takane).
Takane discloses an optical element comprising a solid substrate and a low refractive index layer formed on the solid substrate wherein the low refractive index layer is a obtained by alternating a layer of an electrolyte polymer and a layer of 
The low refractive index layer has a refractive index of less than 1.2 (paragraph 299).  The low refractive index layer comprises a porous body having a void fraction of from 40 to 80%, in which the microparticles are chemically and directly bonded to each other by covalent bond (paragraphs 107 and 260).  The microparticles are dispersed in an alcoholic silica sol in which condensation and hydrolyzation of the alcoholic silica sol occur in the presence of an organic solvent, water and a catalyst (paragraph 397).  This is a clear indication that the catalyst promotes the covalent bond between the microparticles.  
The microparticles comprise one or more kinds of porous silica microparticles, hollow silica microparticles, and silica microparticles having a shape in which primary particles are connected (paragraphs 252).  The microparticles also include a pulverized product of a gelled silica compound having a diameter of several ten nanometers (paragraph 255).  
Regarding claim 2, Takane does not explicitly disclose the low refractive index layer having an abrasion resistance in a range of from 60 to 100% measured with BEMCOT.RTM and a folding endurance of 100 times or more measured by an MIT test.  
However, it appears that the low refractive index layer is made of the same material disclosed in Applicant’s disclosure.  

The microparticles comprise one or more kinds of porous silica microparticles, hollow silica microparticles, and silica microparticles having a shape in which primary particles are connected (paragraphs 252).  The microparticles also include a pulverized product of a gelled silica compound having a diameter of several ten nanometers (paragraph 255).  
Therefore, the examiner takes the position that the abrasion resistance in a range of from 60 to 100% measured with BEMCOT.RTM and a folding endurance of 100 times or more measured by an MIT test would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Regarding claim 14, the low refractive index layer has a void fraction of a void fraction of from 40 to 80% (paragraph 107).  
Regarding claim 15, the low refractive index layer has a thickness of 110 nm (table 4).   
Regarding claim 16, the low refractive index layer has a haze of 0.3% (paragraph 451).   


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 8, 9, 13-16 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,472,483 in view of Takane.  
The claims of U.S. Patent No. 10,472,483 disclose each and every limitation of the claims of the current application with the exception that a laminated film roll comprises a resin film and that the silicone porous body has a refractive index of 1.2 or less, and a thickness in a range of from 0.01 to 100 microns.
Takane, however, discloses an optical element comprising a solid substrate and a low refractive index layer formed on the solid substrate wherein the low refractive index layer is a obtained by alternating a layer of an electrolyte polymer and a layer of microparticles on the solid substrate and filling the alternating layers with a silicone compound solution to bond the solid substrate to microparticles, and microparticles to microparticles (abstract, and figure 5).  The solid substrate reads on the claimed resin film.  The optical element is in the form of a film roll (paragraph 436).  
The low refractive index layer has a refractive index of less than 1.2 (paragraph 299).  The low refractive index layer comprises a porous body having a void fraction of from 40 to 80%, in which the microparticles are chemically and directly bonded to each other by covalent bond (paragraphs 107 and 260).  The microparticles are dispersed in an alcoholic silica sol in which condensation and hydrolyzation of the alcoholic silica sol occur in the presence of an organic solvent, 
The microparticles comprise one or more kinds of porous silica microparticles, hollow silica microparticles, and silica microparticles having a shape in which primary particles are connected (paragraphs 252).  The microparticles also include a pulverized product of a gelled silica compound having a diameter of several ten nanometers (paragraph 255).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a laminated film roll by securing the silicone porous body to a resin film motivated by the desire to add strength to silicone porous body. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the silicone porous body having a haze value and a thickness in the ranges instantly claimed motivated by the desire to provide sufficient optical function while having excellent durability. 
Claims 1-8 of U.S. Patent No. 10,472,483 do not disclose a laminated film roll.  However, new combination of said claims of the U.S. Patent No. 10,472,483 and Takane suggests the claimed invention. 

Claims 1, 2, 6, 8, 9, 13-16 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 15/758,073 (reference application). Although the claims at issue are 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 6, 8, 9, 13-16 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 29 and 30 of copending Application No. 15/749,250 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 15/749,250 fully encompass the claims of the current invention.  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 6, 8, 9, 13-16 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 15/749,148 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 15/749,148 fully encompass the claims of the current invention.  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 6, 8, 9, 13-16 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15/539,946 in view of Takane. 

Takane, however, discloses an optical element comprising a solid substrate and a low refractive index layer formed on the solid substrate wherein the low refractive index layer is a obtained by alternating a layer of an electrolyte polymer and a layer of microparticles on the solid substrate and filling the alternating layers with a silicone compound solution to bond the solid substrate to microparticles, and microparticles to microparticles (abstract, and figure 5).  The solid substrate reads on the claimed resin film.  The optical element is in the form of a film roll (paragraph 436).  
The low refractive index layer has a refractive index of less than 1.2 (paragraph 299).  The low refractive index layer comprises a porous body having a void fraction of from 40 to 80%, in which the microparticles are chemically and directly bonded to each other by covalent bond (paragraphs 107 and 260).  The microparticles are dispersed in an alcoholic silica sol in which condensation and hydrolyzation of the alcoholic silica sol occur in the presence of an organic solvent, water and a catalyst (paragraph 397).  This is a clear indication that the catalyst promotes the covalent bond between the microparticles.  
The microparticles comprise one or more kinds of porous silica microparticles, hollow silica microparticles, and silica microparticles having a shape in which 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a laminated film roll by securing the film with void spaces to a resin film motivated by the desire to add strength to the film with void spaces. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the film with void spaces body having a porosity, a haze value and a thickness in the ranges instantly claimed motivated by the desire to provide sufficient optical function while having excellent durability. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-13 of U.S. Application No. 15/539,946 do not disclose a laminated film roll.  However, new combination of said claims of the U.S. Application No. 15/539,946 and Takane suggests the claimed invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/Hai Vo/
Primary Examiner
Art Unit 1788